Citation Nr: 1048161	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar 
degenerative disc disease and strain (low back disability), rated 
10 percent disabling.

2.  Entitlement to a higher initial evaluation for left knee 
strain (left knee disability), rated 10 percent disabling.

3.  Entitlement to a higher initial evaluation for right knee 
strain (right knee disability), rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran relocated to Florida and now the St. Petersburg, 
Florida, RO, has jurisdiction of this case.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to 
service connected orthopedic disorders, has been raised by 
the Veteran in a November 2008 statement, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's low back disability results in a combined range 
of motion of the thoracolumbar spine of 70; even considering the 
Veteran's pain and corresponding functional impairment, his low 
back disability is not productive of forward flexion limited to 
30 degrees or less, ankylosis, incapacitating episodes of 
duration of at least six weeks or neurological deficits.  

2.  The Veteran's right knee disability is manifested by 
subjective complaints of pain and pain-free extension to 5 
degrees and pain-free flexion limited at most to 100 degrees.  
There is no instability, ankylosis or dislocation of semilunar 
cartilage.

3.  The Veteran's left knee disability is manifested by 
subjective complaints of pain and pain-free extension to 10 
degrees and pain-free flexion limited at most to 100 degrees.  
There is no instability, ankylosis or dislocation of semilunar 
cartilage.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for low back 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.1-4.16, 4.40, 4.45, 4.71a, Diagnostic 
Code 5235-5243 (2010).

2.  The criteria for a rating in excess of 10 percent for right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ §§ 3.102, 4.7, 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5260 (2010).

3.  The criteria for a rating in excess of 10 percent for left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, 
however, the Veteran's claims were for service connection, which 
were granted, and he now appeals the ratings that were assigned.  
Since his initiating claims were granted, no further notice under 
the VCAA is necessary.

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service, VA 
and private treatment records, and he has been afforded 
appropriate VA examinations.  Further, the Veteran has not 
indicated there are any additional records that VA should seek to 
obtain on his behalf, and he has declined a hearing related to 
his present claims.  Consequently, the Board has no notice of any 
additional relevant evidence not of record, and finds VA made all 
reasonable efforts to obtain evidence necessary to substantiate 
the Veteran's claims.  Therefore, no further assistance with the 
development of evidence is required.

Background

By way of background a June 2008 rating decision adjudicated 
numerous benefit claims, to include granting service connection 
for (i) a low back disorder, (ii) a right knee disorder and (iii) 
a left knee disorder, assigning noncompensable rating for each of 
these disorders, effective April 27, 2008-the date after 
separation.  The Veteran disagreed with these respective initial 
ratings and perfected the present matters for appellate review.  
During the pendency of his appeal, a June 2009 rating decision 
granted the Veteran initial 10 percent rating for each of his 
respective disorders.  The Veteran has perfected appeals with 
respect to the initial ratings assigned for (i) a low back 
disorder, (ii) a right knee disorder and (iii) a left knee 
disorder, which the Board will now review.

Higher Rating Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the Veteran 
is appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Additionally, in determining the present 
level of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) recently noted that when 
rating spine disabilities, the Board must discuss any additional 
limitation of motion that a Veteran due to pain, weakness, or 
fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

All evidence must be evaluated in arriving at a decision 
regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim, or whether a preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Low Back Disorder

The Veteran's low back disorder has been rated as 10 percent 
disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under 
this Diagnostic Code provision, unless there is intervertebral 
disc syndrome, the disability is to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  

	Higher Rating Criteria for the Low Back

Under the General Rating Formula for Diseases of the Spine, where 
the disability is with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 40 degrees; 
or, combined range of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, for combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, for muscle spasm and guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent 
rating is warranted if forward flexion of the thoracolumbar spine 
is to 30 degrees or less or if there is favorable ankylosis of 
the entire thoracolumbar spine.  

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating episodes 
where incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent disability rating.  With incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent disability 
rating is warranted.  A maximum disability rating of 60 percent 
is assigned with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  It is noted 
that an "incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

	Background

In February 2008, the Veteran was afforded a VA examination.  
During the examination interview, the Veteran reported 
experiencing back pain but denied radiating pain to his lower 
extremities.  The examiner stated that the Veteran did not have 
any flare-ups, loss of time from work or incapacitating episodes.  
On examination, straight leg raises were negative, knee and ankle 
jerks were 2/2 and there were no neurological deficits, 
bilaterally.  Range of motion testing revealed (i) forward 
flexion to 90 degrees; (ii) backward extension to 30 degrees; 
(iii) lateral flexion to 30 degrees, bilaterally; and (iv) 
rotation to 35 degrees, bilaterally.  The examiner also noted the 
absence of pain on examination and that repetitive testing result 
did not result in fatigue, weakness, lack of endurance, 
incoordination or additional loss of range of motion.  The 
provided diagnosis was lumbosacral degenerative disc disease.  

In his July 2008 Notice of Disagreement, the Veteran challenged 
the findings contained in the February 2008 VA examination report 
on the basis that he had low back pain.

A February 2009 VA primary care note reflects the Veteran's 
continued low back treatment.  At this time, the Veteran's back 
was mildly tender to palpation, with normal straight leg raises 
and gait.  Range of motion examination revealed (i) forward 
flexion to 80 degrees; (ii) backward extension to 20 degrees; and 
(iii) lateral flexion to 30 degrees.  However, no indication of 
the degree that pain began was noted, nor was any results on 
repetitive testing documented.  

The Veteran was provided another VA orthopedic examination in May 
2009.  The Veteran provided an account of back pain, stiffness, 
and muscle spasms, causing sleep disturbances; however, he denied 
any neurological symptoms, flare-ups or the need for any 
brace/assistive device.  On examination, the Veteran lower 
extremities demonstrated no sensory, neurological, strength or 
reflex deficits.  Range of motion testing revealed (i) forward 
flexion to 70 degrees, with pain at 70 degrees; (ii) backward 
extension to 20 degrees, with pain throughout; (iii) lateral 
flexion to 20 degrees, bilaterally, with pain throughout; (iv) 
rotation to 20 degrees, bilaterally, with pain throughout.  The 
provided diagnosis was lumbar strain.  

Numerous VA treatment records have been associated with the 
claims folder, in connection with the Veteran's claim that are 
consistent with the findings noted above and corroborate the 
Veteran's account of experiencing constant back pain.

	Analysis

After considering the evidence of record, the Board finds that an 
evaluation under the General Rating Formula shows entitlement to 
an initial 20 percent rating.  

Initially, the Board acknowledges that the February 2008 VA 
examiner did not note any pain on the Veteran's forward flexion 
range of motion to 90 degrees; however, in a subsequent 
statement, the Veteran reported having "shooting pain going up" 
his spine at this examination.  See Veteran's Statement, Nov. 26, 
2008.  The Veteran is competent to provide an account of pain of 
this nature on examination, as it is within lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. 
Cir.2006).  What is more, the Veteran's account is generally 
confirmed by competent medical evidence.  Based on these factors, 
the Board finds that the Veteran's account competent and 
credible.  Accordingly, the February 2008 VA examination is of 
little value in assessing the severity of the Veteran's low back 
disorder, as it fails document the degree painful motion had its 
onset.  See Waters v. Shinseki, 601 F.3d 1274, 1278 
(Fed.Cir.2010) (elucidating that VA may give whatever weight it 
concludes the evidence is entitled to).

Although the Veteran had forward flexion to 70 degrees, the Board 
notes that the examiner noted pain throughout all planes of 
excursion, with no pain-free motion in any plane of excursion 
other than flexion.  Giving due consideration to DeLuca and VA's 
obligation to account for painful motion, the Board finds that 
for rating purposes the Veteran should be considered to have zero 
degrees of backward extension, bilateral lateral flexion and 
bilateral rotation.  As such, the Veteran's combined 
thoracolumbar range of motion is 70 degree, squarely within the 
criteria for a 20 percent rating for his low back disorder (i.e. 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees).  Thus, the Veteran's low back disability meets 
the criteria for an initial 20 percent rating.

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence shows that Veteran's low 
back disability does not meet the criteria for a rating in excess 
of 20 percent.  At his May 2009 VA examination, the Veteran had 
forward flexion limited only to 70 degrees, and there is no 
competent evidence of record that reveals any greater limitation 
of flexion.  Moreover, there is no evidence that the Veteran has 
been diagnosed with ankylosis (favorable or unfavorable).  
Moreover, there is no flare-up or decreased range of motion on 
repeated motion testing was noted.  Thus, the criteria for a 
rating in excess of 20 percent, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 are not met.

The Board has also considered the Veteran's claim in light of the 
applicable intervertebral disc syndrome criteria.  In this 
regard, there is no evidence that the Veteran had any 
incapacitating episodes of at least six weeks within any twelve 
month period, during the period under review.  This being the 
case, the evidence of record fails to establish a more favorable 
rating then outlined above.  

The Board acknowledges that multiple medical reports noted 
painful motion and, as outlined above, this painful motion has 
been considered in the evaluation of the Veteran's claim and in 
the assignment of the present disability rating.  Moreover, the 
record does not indicate that on repetitive testing there was 
additional loss of motion, or functional loss, greater than that 
contemplated in the evaluations assigned.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown 8 Vet. App. 202 (1995).  Ultimately, the Board 
finds that all pain and limitation of motion noted in the record 
is contemplated in the rating assigned.  

In summation, the Board concludes the criteria for a 20 percent 
schedular evaluation, and no more, have been met throughout the 
appeal period and to this extent, the appeal is granted.  

	Other Considerations

The Board also notes that in some cases it is permissible to rate 
a back disorder under one or more separate Diagnostic Codes that 
together provide for the manifestations of the disability, 
including pain, loss of motion, and neurological findings.  
Therefore, the Board must consider whether there is any other 
schedular basis for assigning a higher evaluation.

For rating the neurological manifestations of a back disability, 
Diagnostic Code 8520 (sciatic nerve dysfunction) is relevant.  
The lowest rating under this section is 10 percent and requires 
mild paralysis of the sciatic nerve.  The evidence does not 
indicate the Veteran's low back disability is manifested by 
neurological impairment, and indeed, the Veteran does not contend 
otherwise.  Accordingly, there is no basis for an additional 
award based on neurologic manifestations.

Right and Left Knee Disabilities

At the outset, the Board notes that in a June 2009 rating 
decision, the RO assigned an initial 10 percent cent rating for 
(i) a left knee disorder, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (limitation of extension); (ii) a right knee 
disorder, pursuant to Diagnostic Code 5260 (limitation of 
flexion).  However, based on a review of the evidence, the Board 
finds the most analogous Diagnostic Code is Diagnostic Code 5261, 
and application of this Diagnostic Code does not prejudice the 
Veteran, as all possibly applicable Diagnostic Codes, to include 
Diagnostic Code 5260, will be considered herein.  What is more, 
application of Diagnostic Code 5261 does not result in any less 
favorable outcome for the Veteran.  

The criteria for disability ratings based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 5260.  
This provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  A 30 percent rating is warranted where flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee and a noncompensable rating 
is warranted where extension of the knee is limited to 5 degrees.  
A 10 percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  Limitation of extension to 
30 degrees warrants the assignment of a 40 percent disability 
rating.

Diagnostic Code 5257 provides a 10 percent rating for slight knee 
impairment with recurrent subluxation or lateral instability.  A 
20 percent rating is assigned for moderate impairment, and a 30 
percent rating for severe impairment of this nature.  

	Background

The Veteran was provided a February 2008 VA examination.  At this 
time, the Veteran reported experiencing bilateral knee 
"achiness" and a sensation of giving way; nonetheless, he 
provided a negative history of swelling, locking, or 
necessitating any assistive device.  Range of motion testing 
revealed bilateral pain-free (i) flexion to 145 degrees and (ii) 
extension to zero degrees, with no fatigue, weakness, lack of 
endurance, incoordination or additional limitation of motion on 
repetitive testing.  The examiner also noted the absence of any 
medial or lateral ligament instability, crepitus or fluid on 
either knee.  Appropriate radiological examinations revealed no 
abnormalities, and the provided diagnosis was bilateral knee 
strain.  

The Veteran's knees were again examined, at a May 2009 VA 
examination.  The examiner noted the Veteran's account of severe 
daily pain, instability, weakness and stiffness, bilaterally.  
The Veteran further reported his usage of pain medications and 
flare-ups approximately 15-days a month, as well as the absence 
of any heat, redness, subluxation or dislocation.  Range of 
motion examination revealed bilateral pain-free (i) flexion to 
100 degrees; (ii) left knee extension to 10 degrees; and (iii) 
right knee extension to 5 degrees, with no change or additional 
symptomatology on repetitive testing.  Additionally, the examiner 
noted the bilateral absence of instability or ligament 
entrapment.  The provided diagnosis again was bilateral knee 
strain.  

	Analysis

Initially, the Board again finds that the February 2008 VA 
examination to be of little value in assessing the severity of 
the Veteran's bilateral knee disorders, as the examiner failed to 
document the Veteran's competent and credible account of 
bilateral knee pain and the degree of the onset of painful 
motion.  See Veteran's Statement, Nov. 26, 2008; see also Waters, 
601 F.3d at 1278; Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336-37.  

	Flexion

The Board finds that at no time has the Veteran demonstrated 
sufficient limitation of left or right knee flexion, as to 
warrant the assignment of a compensable rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260.  The Board has considered the 
Veteran's competent and credible account of pain on flexion; 
however, even considering his complaints of pain and the DeLuca 
factors, the Board finds that the preponderance of the evidence 
is against a finding that limitation of knee flexion, for either 
knee, was to 45 degrees, even during flare-ups.  Further, there 
is no competent evidence of right or left knee arthritis to 
warrant application of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
or 5010.  Therefore, the Board finds that a compensable rating 
based on limitation of flexion is not warranted. 

	Extension

The Board finds that at no time has the Veteran demonstrated 
sufficient limitation of right or left knee extension to warrant 
the assignment of a rating in excess of 10 percent.  The Veteran 
has provided an account of painful extension; however, a May 2009 
VA examination report documents his greatest limitation of left 
(to 10 degrees) and right knee extension, respectively 10 and 5 
degrees.  Stated differently, although the Veteran has limited 
extension (albeit with pain), there is no evidence that left or 
right knee extension was ever limited to 15 degrees or more, even 
considering the DeLuca factors.  What is more, there is no 
evidence the Veteran has been diagnosed with left or right knee 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
As such, at no time does the evidence establish a basis for the 
assignment of a rating in excess of 10 percent for the Veteran's 
right or left knee disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010, 5261.  Therefore, to this extent the Veteran's 
appeals are denied.  

	Instability

The Board finds that there is insufficient evidence of record, as 
to warrant the assignment of a separate rating for right or left 
knee subluxation or instability under Diagnostic Code 5257.  
Without question, the record documents the Veteran's continued 
account the "occasional [bilateral knee] sensation of giving 
way"; nonetheless, McMurry's testing was negative at VA 
examinations in May 2009 and February 2008.  Further, the Veteran 
denied using any assistive device for ambulation (i.e., knee 
brace or cane), which is confirmed by the treatment records 
associated with the claims folder.  Relying on this evidence and 
other records associated with the claims folder, the Board finds 
that the evidence preponderates against a finding that a right or 
left knee disability is productive of subluxation or instability 
to warrant the assignment of a separate compensable disability 
rating.  As such, a rating utilizing Diagnostic Code 5257 is not 
warranted and, to this extent, the Veteran's appeals are denied.  

      Other Possibly Applicable Diagnostic Codes

The Board has considered all applicable provisions of law and 
regulation, made potentially applicable through the assertions 
and issues raised in the record, and finds that there is 
insufficient evidence of record to warrant the assignment of a 
separate, and/or more favorable, rating under any other 
Diagnostic Code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The evidence of record does not reflect any diagnosed 
left or right knee (i) ankylosis; (ii) semilunar dislocated 
cartilage; (iii) removed symptomatic semilunar cartilage; (iv) 
impairment of the tibia and fibula; or (v) genu recurvatum.  
Accordingly, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262 and 5263 are inapplicable and not properly for 
application at the present time.  

Staged Rating

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that a 20 percent rating for low back 
disability and 10 percent ratings for his right and left knee 
disability represent the greatest degree of disability for the 
Veteran's service-connected disability for any point during this 
appeal.  The benefit of the doubt has been given to the Veteran 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, staged rating 
is not warranted.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's low back and bilateral knee disabilities.  There is 
evidence that the Veteran's low back, right knee and left knee 
disabilities are productive of pain and functional impairment, 
which are contemplated by the respective ratings and the 
applicable rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the Board 
should address the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) in adjudicating 
claims for higher ratings when the issue of unemployability is 
raised by the record.   Here, the Veteran is not presently 
employed and has relayed a competent and credible account of the 
impact his service-connected disabilities on his ability to 
perform tasks of daily living.  However, the Veteran also fails 
to meet the schedular threshold criteria to warrant entitlement 
to TDIU.  Further, he is currently a student and neither he nor 
the medical evidence suggests that his service-connected 
disabilities render him unable to work.  Stated differently, 
there is no evidence suggesting an inability to "secure or 
follow substantially gainful employment as a result of a service-
connected disabilities," as make application and consideration 
of 38 C.F.R. § 4.16(a) proper at the present time.  


ORDER

An initial 20 percent rating for a low back disability is 
granted, subject to the laws and regulations governing the awards 
of monetary compensation.

A rating in excess of 10 percent for right knee disability is 
denied.

A rating in excess of 10 percent for left knee disability is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


